Exhibit 10.1

 

 

[logo.jpg]

 

July 22, 2014

 

 

Daryl M. Adams

 

 

 

 

 

 

Sent via email

23926 Argyle Street

Novi, Michigan 48374

 

 

Dear Mr. Adams:

 

 

On behalf Spartan Motors, Inc., we are pleased that you will be joining our
Spartan Motors team.

 

As a follow-up to our conversation of today, this letter is to confirm our offer
of employment with Spartan Motors, Inc. in the position of Chief Operating
Officer, reporting to me.

 

The following outlines the components of our offer of employment:

 

 

●

Your bi-weekly base salary during the remainder of 2014 will be $16,538.46 which
annualized equals $430,000. Beginning 1 March 2015 your bi-weekly base salary
will be $17,115.38 which annualized equals $445,000

 

 

●

You will be eligible to participate in the 2014 Annual Incentive Compensation
Plan. This incentive bonus is based upon the corporation’s overall financial
performance and performance to operational objectives. The target level for this
bonus in your position (Tier 1) is 60% of your annual base salary. The actual
payout depends on the company’s financial performance. For 2014 and 2015
however, the following minimum amounts are guaranteed provided you do not
voluntarily leave Spartan Motors within your first two years of employment:

 

2014: $125,000 (minimum guaranteed)

2015: $100,000 (minimum guaranteed)

 

 

●

You will also be eligible for restricted stock grants valued at an equivalent
amount of yourannual base salary to be granted by the Spartan Motors Board of
Directors on an annual basis. Restricted stock grants are awarded solely within
the discretion of the Spartan Motors board, and are not guaranteed. Restricted
stock grants are subject to the terms of the applicable Company stock plan. This
stock will be fully vested over a four (4) year period. Your first eligibility
for this stock grant will be in 2014.

 

 

 
 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

Notwithstanding the above and provided you do not voluntarily leave Spartan
Motors within your first two years of employment, the following amounts are the
minimum guaranteed for 2014 and 2015:

 

2014: 88,300 restricted shares (equivalent to $400,000 at 22 July 2014 share
price)

2015: Restricted shares with a value equivalent to $325,000 based on the share
price at the grant date

 

 

●

You will receive four weeks of vacation benefits upon your date of hire and will
accrue weekly at the rate of four weeks per year thereafter. The vacation period
is the calendar year. If your employment ends within one year of your date of
hire (with or without cause), you will not be paid for the unused vacation.

 

 

●

Spartan Motors will pay for reasonable relocation costs associated with your
family’s move to the mid-Michigan region according to the Company’s relocation
guidelines. This will include moving of your household items, house-hunting
trips and closing costs. This relocation offer will expire one year from your
hire date. In addition, should you voluntarily leave Spartan Motors within your
first year of employment; you will be required to repay any relocation costs
paid.

 

 

●

In the event your employment with Spartan Motors is terminated without cause,
you will be guaranteed a weekly payment at your base rate for a period of twelve
months with COBRA health benefits paid for by Spartan Motors during the same
period.

 

 

●

You will also be eligible for our medical benefits 61 calendar days from your
date of hire. Spartan Motors offers one PPO plan and a High Deductible Plan with
an HSA. There are also Dental and Vision plans available separate from the
health plan offerings. If you are in need of COBRA coverage for two months, we
will reimburse you the two month cost.

 

 

●

You will also be automatically enrolled at 3% in the Spartan Motors Retirement
Plan, a 401(k) Plan, the first day of the month following sixty (60) days of
employment. Spartan Motors matches 25% of the associate’s contribution up to the
first 6%. If you have an existing balance in a 401(k) plan and wish to roll it
over, information can be obtained from our Human Resources Department.

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause and with or without notice, without liability
to you other than as expressly provided in this agreement. Any contrary
representations, which may have been made to you, are superseded by this offer.
This is the full and complete agreement between you and the Company on this
matter. Although your job duties, title, compensation and benefits, as well as
the Company personnel policies and procedures, may change from time to time
(subject to your rights hereunder in any such event), the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized member of the Human Resources and Compensation
Committee of the Board of Directors.

 

 
2 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

By signing this letter agreement, you represent and warrant to the Company that
you are under no contractual commitments inconsistent with your obligations to
the Company. While you are a full time employee at the Company, you will abide
by your duty of loyalty to the Company and will devote your full time, energy
and attention to the interests of the Company, subject to your devotion of time
to manage your personal assets and investments, to participate in charitable,
professional and community activities and to serve on boards of directors of
other companies, provided such devotion of time does not materially interfere
with your service to the Company.

 

As we discussed, all of these commitments are subject to you beginning your
employment with Spartan Motors on 4 August 2014.

 

Spartan Motors has a Confidentiality Agreement and background check forms that
will require your signature, and this offer is pending the results of this
background check.

 

Attached for your review are a number of items already mentioned - Employment
Inquiry Release, a summary of Associate benefits (two documents) and an
Application for Employment.

 

If the above terms and conditions of our offer of employment are acceptable,
please place your signature, date below, and return a scanned copy to my
attention. Also, please mail the originally signed letter to my attention.

 

If you have any questions concerning this letter, please do not hesitate to
contact me through my contact information previously supplied.

 

Lastly, in anticipation of your acceptance of this offer, we wish you every
success as you join the Spartan Motors team. Acceptance is requested before or
by the end of the day on 23 July 2014.

 

Sincerely,

 

SPARTAN MOTORS, INC.

 

  /s/ John E. Sztykiel                                                       

By: John E. Sztykiel

Its: President and Chief Executive Officer

 

 

Acknowledged and agreed to the 23rd day of July, 2014.

 

  /s/ Daryl M. Adams                                 

Signature